UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-6671


JAMIE GOSS,

                 Petitioner - Appellant,

          v.

JOSEPH MCFADDEN, Warden, Lieber Correctional Institution,

                 Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Mary G. Lewis, District Judge.
(4:14-cv-01299-MGL)


Submitted:    October 29, 2015             Decided:   November 4, 2015


Before GREGORY, AGEE, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jamie Goss, Appellant Pro Se. Alphonso Simon, Jr., Assistant
Attorney General, Donald John Zelenka, Senior Assistant Attorney
General, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Jamie    Goss    seeks      to    appeal   the     district       court’s     order

denying relief on his 28 U.S.C. § 2254 (2012) petition.                              The

district court referred this case to a magistrate judge pursuant

to   28    U.S.C.    § 636(b)(1)(B)       (2012).           The     magistrate     judge

recommended that relief be denied and advised Goss that failure

to file timely objections to this recommendation could waive

appellate    review    of    a     district     court       order    based   upon    the

recommendation.

     The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review

of the substance of that recommendation when the parties have

been warned of the consequences of noncompliance.                            Wright v.

Collins,     766 F.2d 841,      845-46    (4th    Cir.        1985);   see    also

Thomas v. Arn, 474 U.S. 140 (1985).                 Goss has waived appellate

review by failing to timely file objections.                         Accordingly, we

deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.

     We dispense with oral argument because the facts and legal

contentions    are    adequately       presented       in    the    materials      before

this court and argument would not aid the decisional process.



                                                                             DISMISSED



                                          2